DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 9, 2020 has been entered.
 	Claims 1-10 and 12-36 are pending. Claims 1-10 and 12-15 are under examination. Claims 16-36 remain withdrawn from consideration as being drawn to a non-elected invention. 

Response to Arguments
3.	Applicant’s arguments filed on September 9, 2020 have been fully considered. 
	Objection to claim 1
	Applicant argues that the objection should be withdrawn in view of the amendment to claim 1 (Remarks, page 10).
This argument was persuasive. The objection has been withdrawn. 
Rejection of claims 11 and 13-15 under 35 U.S.C. 112(b)
Applicant first argues that the indefiniteness issues concerning claim 11 are moot since amended claim 1, which incorporates the subject matter of now-canceled claim 11, describes 
These arguments were persuasive. The rejection has been withdrawn. 
Rejection of claims 1-10 and 12 under 35 U.S.C. 103 as being unpatentable over Sundberg in view of Xu
Applicant argues that the rejection should be withdrawn in view of the amendments to independent claim 1, which incorporate subject matter of now-canceled claim 11 as well as other requirements concerning calculation of a discrimination ratio (Remarks, page 12). 
This argument was persuasive. The rejection has been withdrawn because neither reference teaches or suggests classification using a discrimination value as recited in the last clause of independent claim 1.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 has been amended to recite the following: wherein the ratio is calculated as the mean of the absolute value of the difference between two inter-class curves divided by the mean of the absolute value of the difference between two inter-class curves.
This language causes the claim to be indefinite for the following reasons. 
First, the above language is indefinite because it recites the use of the same value—the mean of the absolute difference between two inter-class curves—as the numerator and denominator of the ratio. It is clear that one of the two recited instances of “inter-class curves” was intended to be “intra-class curves,” but the intended numerator and denominator are not clear. In other words, it is not clear whether “inter-class curves” and “intra-class curves” were intended to be the numerator and denominator, respectively, or if “intra-class curves” and “inter-class curves” were intended to be the numerator and denominator, respectively. 
Second, the above language requires using “the mean of the absolute value of the difference between two inter-class curves” and presumably “the mean of the absolute value of the difference between two intra-class curves.” It is unclear as to how a mean can be obtained from the absolute value of the difference between two curves as recited in the claim. It would appear that determining a mean would require averaging the multiple absolute values. Put another way, the current claim language recites obtaining a mean from a single value, but determining a mean requires averaging at least two values (e.g., as recited in paras. 87-88 on pp. 20-21 of the specification). 
Claims 2-10 and 12-15 are also indefinite since they depend from claim 1 and do not correct the above indefiniteness issues. 


Prior Art
5.	Prior art has not been applied against the currently pending claims. As discussed above, the claims are indefinite, but to the extent that their requirements are understood, the prior art fails to teach or suggest the genotype discrimination value recited in independent claim 1. 
	The following references constitute the closest prior art:
	(1) Zhou et al. High-Resolution DNA Melting Analysis for Simultaneous Mutation Scanning and Genotyping in Solution. Clinical Chemistry 2005; 51: 1770-1777;
	(2) Li et al. Genotyping Accuracy of High-Resolution DNA Melting Instruments. Clinical Chemistry 2014; 60: 864-872;
	(3) Montgomery et al. Simultaneous Mutation Scanning and Genotyping by High-Resolution DNA Melting Analysis. Nature Protocols 2007; 2: 59-66;
	(4) Perreault et al. Comparison of Genotype Clustering Tools with Rare Variants. BMC Bioinformatics 2014; 14: 52; and
	(5) Kanderian (US 8,412,466 B2). 
	References (1)-(4) describe clustering methods for making genotype calls from high-resolution melting curve data (Zhou at pp. 1771-1772; Li at pp. 865-866; Montgomery at pp. 61-63; Perreault at pp. 2-3). The clustering methods disclosed in these references do not include calculation of the genotype discrimination value recited in claim 1, nor do the references suggest obtaining this calculation.

	In view of the foregoing, the instant claims are free of the prior art. 

Conclusion
6.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637